Citation Nr: 0626035	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  97-09 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	TO BE CLARIFIED


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran had active military service from February to 
September 1956.  He is deceased, and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which, in pertinent part, denied 
entitlement to service connection for the cause of the 
veteran's death.

The November 1996 rating decision also denied entitlement to 
Dependents' Educational Assistance under 38 U.S.C. Chapter 
35, and the appellant perfected her appeal as to that issue.  
However, a March 1997 rating decision granted basic 
eligibility for Chapter 35 benefits based on the grant of a 
100 percent disability rating for the veteran's service-
connected schizophrenia for accrued benefits purposes.  Since 
this was a full grant of this claim, this issue is not before 
the Board.

In April 1999, the Board denied service connection for the 
cause of the veteran's death.  The appellant appealed to the 
United States Court of Appeals for Veterans Claims (Court).  
In a September 2000 Order, the Court vacated the April 1999 
Board Decision and granted a joint motion for remand.

Thereafter, the Board remanded this case for additional 
development in May 2001 and again in August 2003.  
Unfortunately, the case must again be remanded to clarify the 
appellant's selection of a representative.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the time of the remand in May 2001, the appellant was 
represented by E. Audrey Glover-Dichter, Attorney at Law.  
However, in January 2002, the appellant stated that she was 
no longer represented by this attorney but that she was 
represented by Mr. Ortiz of Puerto Rico.  

Correspondence from VA to the appellant dated in 2002 listed 
the Puerto Rico Public Advocate of Veterans Affairs as her 
representative.  There is no power of attorney of record by 
which the appellant has designated this organization as her 
representative.  In the remand of August 2003, the Board 
listed E. Audrey Glover-Dichter, attorney, as her 
representative.  This attorney has notified the Board in 
correspondence dated in January 2002, April 2003, and 
September 2003 of the withdrawal of services as the 
appellant's representative.

VA regulations provide that an appellant will be accorded 
full right to representation in all stages of an appeal by a 
recognized organization, attorney, agent, or other authorized 
person.  38 C.F.R. § 20.600.  The Board is unable to 
determine if Mr. Ortiz of Puerto Rico, identified by the 
appellant as her representative, is an attorney, agent, or 
other authorized person, or whether he is a representative of 
the Puerto Rico Public Advocate of Veterans Affairs or any 
other recognized organization.

Accordingly, this matter is REMANDED for the following 
action:  

Clarify whether or not the person 
identified by the appellant as her 
representative is an attorney, agent, or 
other authorized person, or whether he is 
a representative of the Puerto Rico 
Public Advocate of Veterans Affairs or 
any other recognized organization.  If he 
cannot be recognized as the appellant's 
representative for VA purposes, notify 
the appellant of this fact and give her 
an opportunity to select another 
representative.  If Mr. Ortiz can be 
recognized as her representative for VA 
purpose, ensure that he is provided with 
pertinent information as to this case and 
is provided an opportunity to present 
evidence and argument on the appellant' 
behalf.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


		
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

